DETAILED ACTION
In response to communications filed 12/01/2021.
Claims 13-17 and 21-35 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nilesh Amin (Reg. No. 58,407) on March 10th 2022.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 13 and 16 as the following:

--13. (Amended) (Currently Amended) A user equipment, comprising:

a terminal adapter;
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising:
sending a communication command from the terminal equipment to the terminal adapter to return downlink user plane information and uplink user plane information of the user equipment, wherein the communication command is based on an attention command protocol;
in response to the sending of the communication command, receiving, by the terminal equipment from the terminal adapter, the downlink user plane information and the uplink user plane information, wherein the downlink user plane information comprises respective first current values being employed for first parameters associated with current employment of long term evolution carriers and new radio carriers for first active user plane links for downlink, and the uplink user plane information comprises respective second current values being employed for second parameters associated with current employment of the long term evolution carriers and the new radio carriers for second active user plane links for uplink, wherein the first current values identify frequency bands on which the user equipment is currently operating the downlink; and
providing access to the downlink user plane information and the uplink user plane information to a user program running on the user equipment for display in a display of the user equipment.--

--16. (Amended) The user equipment of claim 13, wherein the communication command is a first communication command, and wherein the operations further comprise, sending a second communication command to the terminal adapter to return operating frequency information, in response to the sending of the second communication command, receiving the operating frequency information, and providing access to the operating frequency information to the user program running on the user equipment.--

Add claims 21-35 as the following:

--21. (New) The user equipment of claim 13, wherein the operations further comprise sending, by the user program running on the user equipment, data corresponding to the downlink user plane information and the uplink user plane information to a test device.--

--22. (New) The user equipment of claim 16, wherein the operations further comprise sending, by the user program running on the user equipment, data corresponding to the operating frequency information to a test device.--

--23. (New) A method, comprising: 
sending, by a terminal equipment of a user equipment comprising a processor, a communication command to a terminal adapter of the user equipment to return downlink 
in response to sending the communication command, receiving, by the terminal equipment from the terminal adapter, the downlink user plane information and the uplink user plane information, wherein the downlink user plane information comprises respective first current values being employed for first parameters associated with current employment of long term evolution carriers and new radio carriers for first active user plane links for downlink, and the uplink user plane information comprises respective second current values being employed for second parameters associated with current employment of the long term evolution carriers and the new radio carriers for second active user plane links for uplink, wherein the first current values identify frequency bands on which the user equipment is currently operating the downlink; and
providing, by the terminal equipment, access to the downlink user plane information and the uplink user plane information to a user application executing on the user equipment for presentation in a display of the user equipment.--

--24. (New) The method of claim 23, wherein the receiving of the downlink user plane information and the uplink user plane information comprises receiving at least one of: long term evolution downlink user plane information and long term evolution uplink user plane information, or new radio downlink user plane information and new radio uplink user plane information.--

--25. (New) The method of claim 23, wherein the communication command is a read communication command, and further comprising sending a test communication command to the terminal adapter to return information corresponding to supported downlink user plane information and supported uplink user plane information, and in response to the sending of the test communication command, receiving the information corresponding to the supported downlink user plane information and the supported uplink user plane information from the terminal adapter.--

--26. (New) The method of claim 23, wherein the communication command is a first communication command, and further comprising sending a second communication command to the terminal adapter to return operating frequency information, in response to the sending of the second communication command, receiving the operating frequency information, and providing access to the operating frequency information to the user application executing on the user equipment.--

--27. (New) The method of claim 26, further comprising, sending, by the user application running on the user equipment, data corresponding to the operating frequency information to a test device.--

--28. (New) The method of claim 26, wherein the sending of the second communication command comprises sending a command for at least one of: long term evolution component carrier data, long term evolution operating frequency band data, long term evolution multiple input, multiple output data, long term evolution modulation 

--29. (New) The method of claim 23, further comprising, sending, by the user application running on the user equipment, data corresponding to the downlink user plane information and the uplink user plane information to a test device.--

--30. (New) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a user equipment, facilitate performance of operations, comprising: 
sending, by a terminal equipment of the user equipment, a communication command to a terminal adapter of the user equipment to return downlink user plane information and uplink user plane information of the user equipment, wherein the communication command is based on an attention command protocol;
in response to sending the communication command, receiving, by the terminal equipment from the terminal adapter, the downlink user plane information and the uplink user plane information, wherein the downlink user plane information comprises respective first current values being employed for first parameters associated with current employment of long term evolution carriers and new radio carriers for first active user plane links for downlink, and the uplink user plane information comprises respective second current values being employed for second parameters associated with current employment of the long term evolution carriers and the new radio carriers 
providing, by the terminal equipment, access to the downlink user plane information and the uplink user plane information to an application executing on the user equipment for presentation in a user interface of the user equipment.--

--31. (New) The non-transitory machine-readable medium of claim 30, wherein the receiving of the downlink user plane information and the uplink user plane information comprises receiving at least one of: long term evolution downlink user plane information and long term evolution uplink user plane information, or new radio downlink user plane information and new radio uplink user plane information.--

--32. (New) The non-transitory machine-readable medium of claim 30, wherein the communication command is a read communication command, and wherein the operations further comprise, sending a test communication command to the terminal adapter to return information corresponding to supported downlink user plane information and supported uplink user plane information, and in response to the sending of the test communication command, receiving the information corresponding to the supported downlink user plane information and the supported uplink user plane information from the terminal adapter.--

--33. (New) The non-transitory machine-readable medium of claim 30, wherein the communication command is a first communication command, and wherein the 

--34. (New) The non-transitory machine-readable medium of claim 33, wherein the sending of the second communication command comprises sending a command for at least one of: long term evolution component carrier data, long term evolution operating frequency band data, long term evolution multiple input, multiple output data, long term evolution modulation data, new radio component carrier data, new radio operating frequency band data, new radio multiple input, multiple output data, or new radio modulation data.--

--35. (New) The non-transitory machine-readable medium of claim 30, wherein the operations further comprise sending, by the application executing on the user equipment, data corresponding to the downlink user plane information and the uplink user plane information to a test device.--

Cancel claims 1-12 and 18-20.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468